Citation Nr: 0018661	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 RO decision that granted service 
connection for PTSD and assigned a 30 percent rating.  The 
veteran appeals for a higher rating.

In June 2000, the veteran filed a motion to advance his case 
on the Board's docket.  See 38 C.F.R. § 20.900 (1999); 65 
Fed.Reg. 14471-14472 (2000).  This motion is moot, given that 
the case has been decided by the instant Board decision.  In 
support of the argument that the case should be advanced on 
the docket, the veteran submitted a June 1999 statement by a 
VA doctor.  This doctor's statement was not submitted in 
support of the merits of the claim for a higher rating for 
PTSD, but even if it were, it could not be considered by the 
Board as to the merits of the claim since it was filed well 
beyond 90 days after the veteran was notified by the RO that 
his case was being sent to the Board, and there has been no 
motion or showing of good cause for late submission.  See 
38 C.F.R. § 20.1304 (1999).  The Board refers this evidence 
to the RO for any indicated action.  Id.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment.

2.  The veteran's PTSD is productive of some occupational and 
social impairment with no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1968 to November 1970, including service in Vietnam.  The 
service medical records show that in late 1970, after a 
period of unauthorized absence, the veteran was noted to have 
acute and chronic agitated depression, anti-social behavior 
in the past, and a history of impulsive and violent behavior.  
On a November 1970 psychiatric consultation, he was found to 
be unable to function in a military setting due to a 
crippling personality disorder.  The impression was an 
immature personality disorder, and he was discharged from 
service that month.

The veteran came to a VA outpatient clinic in July 1996 with 
nervous complaints.  It was reported that that he had 
recently moved from another state.  The impression was 
depression and anxiety.  At a VA psychiatric clinic later in 
July 1996, he reported a history of PTSD and complaints of 
agitation.  The impression was major affective disorder, 
depressed.

In August 1996, the veteran filed a claim for service 
connection for PTSD.

On VA examination in April 1997, the veteran reported that he 
had training as a machinist after service and reported that 
he had had many jobs.  He reported that he had been laid off 
in the past because of problems with authority and had 
difficulty working around loud noises.  He said he had been 
most recently working as a tool crib attendant to a machinist 
for the last year since he had moved.  He reported that he 
had been in group therapy at a Vet Center.  He complained of 
numerous symptoms of PTSD, including intrusive recollections.  
It was reported that arousal symptoms were relatively 
significant in terms of falling asleep, irritability, 
outbursts of anger, difficulty concentrating, hypervigilence, 
and startle response.  Examination showed normal psychomotor 
activity.  Speech was normal.  Thought processes were 
coherent and goal directed.  His affect was somewhat 
irritable, angry, and dysphoric.  Mood was congruent.  There 
was no suicidal or homicidal ideation.  He was alert and 
oriented.  Memory, concentration, insight and judgment 
appeared to be intact.  The diagnosis was PTSD. 

In May 1997, James Sellman, M.D. reported that the veteran 
had been receiving outpatient mental health treatment from a 
social worker since July 1996, and exhibited moderate to 
severe symptom of PTSD.  The veteran reported intrusive 
thoughts, flashbacks, etc., and that a number of different 
medications had not been effective.

A May 1997 statement from a VA social worker relates the 
veteran's claimed Vietnam stressors.  He concluded that the 
veteran had struggled with symptoms of PTSD for 27 years and 
that his symptoms ranged from moderate to severe.  The 
veteran reported intrusive thoughts, flashbacks, etc.  He 
related that he had had periods of not working because of 
conflict with co-workers and authority figures.  The social 
worker said that his clinical diagnosis was PTSD, moderate to 
severe.  (No clinical findings were reported.)

On a November 1997 VA psychiatric examination, the veteran 
reported that after service he worked at the Boston Naval 
Yard for 2 1/2 years, then had many jobs as a machinist, and 
then worked in a submarine shipyard in Portsmouth, New 
Hampshire as a mechanic from 1978 to 1994, when he was laid 
off due to a downsizing.  He said he was thereafter out of 
work for some time until he heard of work in Virginia where 
he moved, and he indicated he had been working for about a 
year as a tool crib attendant to a machinist.  It was noted 
that the veteran had been married to his 1st wife for 6 years 
and had been married to his 2nd wife for 10 years before 
separating 2 1/2 years ago.  He said that he had no children.  
He reported several depressive-like episodes with underlying 
PTSD symptomatology.  Examination showed his speech was 
clear, goal-directed, and logical.  His affect was somewhat 
blunted with a distant tone and attitude, and he appeared 
very dysphoric and mildly irritable.  His mood was reported 
as depressed, and his thoughts were without significant 
psychotic symptoms.  On cognitive testing, he was alert and 
fully oriented.  He reported some difficulty with 
concentration, but was able to abstract on similarities and 
proverbs.  The diagnosis was PTSD, chronic, moderate.  The 
examiner summarized that the symptoms supporting the 
diagnosis of PTSD included recurrent and distressing 
recollections, flashbacks, and intense reactivity.  The 
veteran reported that he had diminished interest and 
participation in activities that used to interest him and 
felt somewhat detached from people.  He had a restricted 
range of affect, and symptoms of increased arousal including 
difficulty falling asleep, irritable outbursts, difficulty 
concentrating, hypervigilence, and exaggerated startle 
response.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60, with some moderate difficulty 
in social and occupational functioning, in that he was not 
able to work to past levels due to difficulty concentrating, 
ability to focus, and increasing symptoms of startle and 
hypervigilence.  The examiner said that he believed there 
were times in the past, and even in the past year, that the 
veteran may have had a GAF score lower than 60 and maybe as 
low as 50 with some suicidal ideation and some more acute 
occurrence of symptoms and more impairment in his social and 
occupational functioning as his depression at times became 
exacerbated.

In the veteran's June 1998 substantive appeal, he stated his 
PTSD symptomatology should entitle him to a 70 percent 
rating.

II.  Analysis

The veteran's claim for a rating greater than 30 percent for 
his service-connected PTSD is well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's claim, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  As the claim for compensation for PTSD was pending 
when the regulations changed, he is entitled to the version 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).

The old criteria provide that a 50 percent rating is assigned 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Code 9411 (1996) (effective 
prior to November 7, 1996).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1999).  The new rating criteria provide that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The evidence reflects that the veteran had several jobs over 
the many years since service.  He worked a number of years 
for a shipyard until he lost that job in 1994 due to a 
downsizing, not due to psychiatric problems.  After finding a 
new employment opportunity in a different state, he moved and 
was steadily employed (for a year or more) at the time of 
both 1997 VA examinations.  The veteran maintains that PTSD 
interferes with his work performance, but there is no 
evidence to indicate any significant time lost from work, 
because of PTSD, since the effective date of service 
connection for such condition.  The veteran has never been 
hospitalized for PTSD, but is reportedly receiving outpatient 
therapy.  The last VA examination revealed a current GAF of 
60, which reflects symptoms of moderate severity.  

Considering the evidence and the old rating criteria of Code 
9411, no more than a definite (30 percent) degree of social 
and industrial impairment from PTSD symptoms is shown. The 
Board notes that the veteran has been married twice and is 
currently separated from his wife.  However, the focus of the 
rating process is on industrial impairment from the service-
connected psychiatric disorder, and social impairment is 
significant only as it affects earning capacity.  38 C.F.R. § 
4.129 (effective prior to November 7, 1996); 38 C.F.R. § 
4.126 (effective November 7, 1996).  Despite having had a 
number of jobs over the years, the veteran has a recent 
stable work history and found new work in a different state 
after he was laid off his previous job due to downsizing.  
The evidence as a whole is consistent with no more than 
definite industrial impairment, which is compensated by the 
present 30 percent rating.  A considerable degree of 
industrial and social impairment, as required for a 50 
percent rating under the old criteria, is not shown.

Considering the new criteria of Code 9411, the evidence shows 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, panic attack, and 
sleep impairment.  The extent of symptoms and the associated 
occupational and social impairment, as described in the new 
criteria for a 50 percent rating, are not demonstrated by 
examination reports and other evidence.

Under either the old or new rating criteria for Code 9411, 
the PTSD disability picture more nearly approximates the 
criteria for a 30 percent rating, than a 50 percent rating, 
and thus a rating higher than 30 percent may not be assigned.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against a rating greater than 30 percent for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
higher rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A rating higher than 30 percent for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

